Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3-8, 10-15, and 17-20 are pending.

Response to Arguments
3.	Applicant’s arguments filed on 11/08/2021 with respect to the rejection of independent claims 1, 8, and 15 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter 
4.	Claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 17, 18, 19, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 8, and 15: the closest prior arts to the claimed features of the invention found by examiner are Russinovich (US 20180225661), in view Lin (US 20170046651), and Finlow-Bates (US 20170075941).
	Russinovich is directed to blockchian and other authentication technology, and  a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor.
	Lin is directed to systems and methods that generate secured blockchain-based ledger structures tracking occurrences of events across fragmented and geographically dispersed enterprises.

	However, the cited arts alone or in combination fail to teach performing a uniqueness check for the first credential which determines that a second credential is received as a second vote from another blockchain node of the same member organization; accumulating the  first and second votes of the first and second credentials that are associated with the same member organization into a single vote; determining consensus of the new block is satisfied based on the accumulation of the first and second votes into a single vote; and creating the new block responsive to the consensus being satisfied; and wherein the uniqueness check comprises referencing an access control list (ACL) to identify credentials of blockchain nodes that are associated with the same member organization.
	Therefore, claims 1, 8, and 15 are allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with applicant representative Raffi Gostanian on 02/09/2022.

1.         (Currently amended) A method, comprising:
identifying a new block to be created for a blockchain via a new block creation cycle;
executing chaincode stored in the blockchain;
identifying a credential received from a blockchain node associated with a member organization of the blockchain based on the chaincode;
performing a uniqueness check for the received credential which determines that the received credential is a duplicate of another credential received from a blockchain node of the same member organization;
accumulating the duplicate credentials that are associated with the same member organization into one accumulated voting credential;
determining consensus of the new block is satisfied based on the accumulated voting credential; and
creating the new block responsive to the consensus being satisfied;
wherein the uniqueness check comprises referencing an access control list (ACL) to identify credentials of the blockchain node that is associated with the same member organization.
                                        
2.         (Canceled)

 3.	Currently amended) The method of claim 1 [[2]], further comprising:
accessing the ACL based on a chaincode instruction; and
determining the received credential is associated with an authorized list of nodes of the member organization based on the ACL.

4. (Previously presented) The method of claim 1, further comprising: determining a threshold number of credentials are valid; and determining the consensus is valid responsive to determining the threshold number of the credentials are valid.  

5. (Previously presented) The method of claim 1, further comprising: ordering a plurality of transactions for commitment to the new block; receiving a request to create the new block; and requesting credentials from one or more authorized nodes responsive to receiving the request to create the new block.  

first credential within a credential bundle; and comparing the credential bundle to an access control list.  
7. (Previously presented) The method of claim 6, further comprising: determining whether each credential in the credential bundle is unique via a credential examination; and forwarding results of the credential examination to a consensus service.  
8. (Currently amended) An apparatus, comprising: 
a processor configured to: 
identify a new block to be created for a blockchain via a new block creation cycle; execute chaincode stored in the blockchain;
 identify a first credential received as a first vote from a blockchain node associated with a member organization of the blockchain based on the chaincode; 
perform a uniqueness check for the first credential which determines that a second credential is as a second vote from a-another blockchain node of the same member organization; 
accumulate the first and second votes of the first and second credentials that are associated with the same member organization inta single vote; 
determine consensus of the new block is satisfied based on theaccumulation of the first and second votes into a single vote; and 
create the new block responsive to the consensus being satisfied;
wherein the uniqueness check comprises referencing an access control list (ACL) to identify credentials of blockchain nodes that are that are associated with the same member organization.  

9.         (Canceled)
 10. (Currently amended) The apparatus of claim 8 [[9]], wherein the processor is further configured to: access the ACL based on a chaincode instruction; and determine the first credential is associated with an authorized list of nodes of the member organization based on the ACL. 
 
11. (Previously presented) The apparatus of claim 8, wherein the processor is further configured to: determine a threshold number of credentials are valid; and determine the consensus is valid responsive to determination of the threshold number of the credentials are valid.  

12. (Previously presented) The apparatus of claim 11, wherein the processor is further configured to: order a plurality of transactions for commitment to the new block; receive a request to create the new block; and request credentials from one or more authorized nodes responsive to receiving the request to create the new block.  

first credential within a credential bundle; and compare the credential bundle to an access control list.  

14. (Previously presented) The apparatus of claim 13, wherein the processor is further configured to Page 4 of 11Serial No.: 15/814,801 determine whether each credential in the credential bundle is unique via a credential examination; and forward results of the credential examination to a consensus service.  

15. (Currently amended) A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: identifying a new block to be created for a blockchain via a new block creation cycle; executing chaincode stored in the blockchain; identifying a first credential received as a first vote from a blockchain node associated with a member organization of the blockchain based on the chaincode; performing a uniqueness check for the first credential which determines that as a second vote from *-another blockchain node of the same member organization; accumulating the first and second votes of the first and second credentials a single vote; determining consensus of the new block is satisfied based on theaccumulation of the first and second votes into a single vote; and creating the new block responsive to the consensus being satisfied;
wherein the uniqueness check comprises referencing an access control list (ACL) to identify credentials of blockchain nodes that are that are associated with the same member organization.  

16.         (Canceled)
 
17. (Currently amended) The non-transitory computer readable storage medium of claim 15 [[16]],, wherein the processor is further configured to perform: accessing the ACL based on a chaincode instruction; and determining the first credential is associated with an authorized list of nodes of the member organization based on the ACL.  

18. (Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: determining a threshold number of credentials are valid; and determining the consensus is valid responsive to determining the threshold number of the credentials are valid.  

19. (Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: ordering a plurality of transactions for commitment to the new block; receiving a request to create the new block; and requesting credentials from one or more authorized nodes responsive to receiving the request to create the new block.  

first credential within a credential bundle; comparing the credential bundle to an access control list; determining whether each credential in the credential bundle is unique via a credential examination of the access control list; and forwarding results of the credential examination to a consensus service.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh H Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436